                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


NEOUGREY BROWN                                                                       PLAINTIFF

v.                                    No: 4:19-cv-00541-LPR

KENDRA ROBERTS                                                                     DEFENDANT


                                          JUDGMENT

       Pursuant to the Order filed this date, it is considered, ordered, and adjudged that Plaintiff

Neougrey Brown’s Complaint is dismissed without prejudice. The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from this Judgment and the

accompanying Order is considered frivolous and not in good faith.

       IT IS SO ADJUDGED this 29th day of June 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
